—Judgment unanimously affirmed without costs. Memorandum: On remittal (see, Arquiette v Arquiette, 177 AD2d 956) and after a hearing, Supreme Court determined that plaintiff’s failure to disclose the fact that he had sold a quantity of standing timber from a 20-acre woodlot did not render the parties’ stipulation distributing marital property unfair or inequitable. That determination is not contrary to the weight of the evidence. The record reveals that a greater part of the sale proceeds was expended toward improvements to the marital residence and maintenance of crops and fields on this farm property. Further, expert opinion testimony indicated that the selective trimming of the woodlot pursuant to a plan developed by the New York State Department of Environmental Conservation did not diminish, and may have enhanced, the value of the property.
We have reviewed defendant’s remaining contention and conclude that it lacks merit. (Appeal from Judgment of Supreme Court, Steuben County, Purple, Jr., J. — Set Aside Stipulation.) Present — Callahan, J. P., Pine, Balio, Doerr and Boomer, JJ.